                Case 2:20-cr-00081-RSL Document 4 Filed 04/13/21 Page 1 of 1




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6   UNITED STATES OF AMERICA,                       ) No. CR20-081RSL
                                                     )
 7                    Plaintiff,                     )
                                                     ) ORDER TERMINATING
 8               v.                                  ) SUPERVISED RELEASE
                                                     )
 9   ERNEST PATRICK BROUILLET, JR.,                  )
                                                     )
10                    Defendant.                     )
                                                     )
11
12          This matter having come before the Court on the Defendant’s Motion for
     Termination of Supervised Release, and the Court having reviewed the motion, and the
13
     records and files herein,
14
            THE COURT FINDS, pursuant to 18 U.S.C. § 3583(e), that termination of Mr.
15
     Brouillet’s supervised release is warranted by the conduct of Mr. Brouillet and in the
16
     interests of justice;
17
            IT IS FURTHER ORDERED that the term of supervised release for Mr.
18   Brouillet shall be terminated, effective immediately.
19
20          IT IS SO ORDERED.
21          DONE this 13th day of April, 2021.
22
23
24
25
                                                             A
                                                             Robert S. Lasnik
                                                             United States District Judge
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TERMINATING                                           1601 Fifth Avenue, Suite 700
       SUPERVISED RELEASE                                            Seattle, Washington 98101
       (Ernest P. Brouillet, Jr.; CR20-081RSL) - 1                              (206) 553-1100
